IN THE SUPREME COURT OF THE STATE OF DELAWARE

  CHARLES J. ROBINO,                      §
                                          §      No. 453, 2017
        Defendant Below,                  §
        Appellant,                        §      Court Below—Court of Chancery
                                          §      of the State of Delaware
        v.                                §
                                          §      C.A. No. 10871
  FRANK ROBINO, III,                      §
                                          §
        Plaintiff Below,                  §
        Appellee.                         §
                                          §

                             Submitted: April 11, 2018
                              Decided: April 12, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                     ORDER

      This 12th day of April, 2018, after careful consideration of the parties’ briefs

and the record on appeal, the Court concludes that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

well-reasoned decision dated August 16, 2017. The appellant’s contention that the

Court of Chancery should have conducted an evidentiary hearing to assess his claim

that he was incapacitated by intoxication when he participated in the mediation that

resulted in the settlement agreement at issue was not fairly presented to the Court of

Chancery for its consideration in the first instance and need not be considered in this

appeal. It is clear, however, that the Court of Chancery did not abuse its discretion
when it ruled on the appellee’s motion to enforce the settlement agreement without

an evidentiary hearing.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery be AFFIRMED.

                                     BY THE COURT:



                                     /s/ Gary F. Traynor
                                     Justice




                                        2